Action to recover damages for personal injuries sustained by plaintiff when he was knocked to the ground by an infant on a tricycle while he was observing a handball game „ in a public playground. Judgment reversed on the law and the facts, with costs, and the complaint dismissed on the law, with costs. There is no evidence of any violation of duty on the part of the appellant that had any causal relation to the accident. (Blume V. City of Newburgh, 265 App. Div. 965, affd. 291 H. Y. 739; Dougherty "V. City of New Torh, 267 App. Div. 828, affd. 295 H. Y. 786.) Lewis, P. J., Hagarty, Carswell, Adel and Aldrich", JJ., concur. [See post, p. 835.]